67 F.3d 308
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roberto Lastra SOCORRO, Petitioner-Appellant,v.Otis THURMAN, Warden, Respondent-Appellee.
No. 95-15719.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 27, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Robert L. Socorro appeals pro se the district court's denial of his 28 U.S.C. Sec. 2254 petition challenging his second degree murder conviction in a California state court on the grounds that his constitutional rights were violated when the trial judge excluded two spectators whom prosecution witnesses claimed were voodoo witches and gave an erroneous jury instruction, and his appellate counsel was ineffective for failing to request oral argument on appeal.  We affirm for the reasons stated by the district court in its order filed on March 17, 1995.  See United States v. Sherlock, 962 F.2d 1349 (9th Cir.);   cert. denied, 113 S.Ct. 419 (1992);  Castillo v. Stainer, 997 F.2d 669 (9th Cir.1993);  Strickland v. Washington, 466 U.S. 668 (1984).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3